DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission on 12/20/2020 has been entered.   Upon entering the submission, claim 1 is amended. Claims 2-12, and 14-20 are cancelled.  Claims 1 and 13 are pending, and under examination on the merits. 
  
Response to Amendment
The Amendment by Applicants’ representative Mr. Mark M. Friedman on 12/20/2020 has been entered.
   
Claim rejection under 35 U.S.C.§112(b)
 
Applicants’ amendment to 1 obviates the rejection.  The rejection is hereby withdrawn.
Upon further search and examination, claims 1 and 13 are subject to the following new rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Specifically, claim 1 contains the phrase “magnesium ions 500mg, wherein the magnesium ions are in the form of magnesium chloride”.  By definition, the term “magnesium ion” or “Mg2+” is a cation of magnesium atom without its counterion (anion).  While magnesium chloride (MgCl2) is a complete molecule of magnesium ion (Mg2+) with its two counterion Cl-. It is not clear the term “magnesium ions 500mg” refers to magnesium chloride (MgCl2) is 500mg, or magnesium ions (Mg2+) in magnesium chloride is 500mg, which corresponds to 1,959mg [(95.2/24.3)x500mg=1,959mg].  In addition, claim 1 does not define the total volume or concentration of the claimed intravenous solution.  One ordinary skilled in the art would have known that a concentration of intravenous solution is critical for the applications (i.e. regulates synthesis of four main neurotransmitters in brain, and to restore normal behavior of cancerous tumor tissues).  Therefore, claim 1 is indefinite.  

Claim 13 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, claim 13 contains the phrase “wherein the intravenous solution is administered to the subject at least once in 24 hours”.  Claim 13 is drawn to an intravenous solution, not a method of using the intravenous solution.  The proviso “the intravenous solution is administered to the subject at least once in 24 hours” should only be used to define a method claim, but not a product claim, because a way to administer the composition has nothing to do with the claimed product.  Claim 13 fails to particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  In addition, claim 13 does not define the total volume or concentration of the claimed intravenous solution.  One ordinary skilled in the art would have known that a concentration of intravenous solution is critical for the claimed solution in the claimed applications (i.e. regulates synthesis of four main 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US2009/0281047 (“the 047 publication”) to Joe Brown in view of U.S. Patent No. 9,572,810 (“the 810 patent”) to Lange.

Applicant’s claim 1 is drawn to an intravenous composition to restore normal behavior of cancerous tumor tissues, the intravenous composition comprising of: pyridoxine 1000 mg; folic 
Applicant’s claim 13 is drawn to an intravenous solution to restore normal behavior of cancerous tumor tissues, the intravenous solution comprising: pyridoxine 1000mg; folic acid 20mg; and magnesium chloride 500mg, wherein the tumor is both benign and malignant tumors, wherein the intravenous solution is administered to the subject at least once in 24 hours.

Claim interpretation:  The preamble of claims 1 and 13 “to restore normal behavior of cancerous tumor tissues” is simply a statement of intend-to-use or purpose of the invention, not a separate claim limitation.  [A] preamble simply stating the intended use or purpose of the invention will usually not limit the scope of the claim, unless the preamble provides antecedents for ensuring claim terms and limits the claim accordingly.   Satisfaction of the claimed steps/elements necessarily results in satisfying the purpose of the invention or the intended use.  Outdry Techs Corp. v. Geox S.P.A. 859 F.3d 1364, Fed. Cir. (2017).   In addition, the phrases “wherein the composition promotes synthesis of two excitatory neurotransmitters and two inhibitory neurotransmitters, wherein the excitatory neurotransmitters promote synthesis of two inhibitory neurotransmitters, wherein the two inhibitory neurotransmitters control the unrestricted proliferation of cells and restores normal behavior of tissue” are the descriptions of what effects the claimed composition would demonstrate. Such effects are considered inherent properties of the composition, but not separable further structural limitation of the claim because Outdry Techs Corp. v. Geox S.P.A. 859 F.3d 1364, Fed. Cir. (2017).  
Claim 1 is interpreted as: an intravenous composition comprising pyridoxine 1000 mg; folic acid 20mg; and magnesium ion 500mg, wherein the magnesium ions are in the form of magnesium chloride.  
Claim 13 is interpreted as: an intravenous composition comprising an intravenous solution to restore normal behavior of cancerous tumor tissues, the intravenous solution comprising: pyridoxine 1000mg; folic acid 20mg; and magnesium chloride 500mg.  

Determination of the scope and content of the prior art (MPEP §2141.01)
Example II of the `047 publication discloses a glycome solution for intravenous administration, wherein the intravenous solution contains magnesium chloride 1000mg in 5 ml, pyridoxine (B-6) 200mg in 2 ml, and folic acid 10mg in 1 ml, see the following:

    PNG
    media_image1.png
    672
    760
    media_image1.png
    Greyscale
. In addition, the `047 publication teaches said composition is used for treating cancer, see Abstract.

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the instant claims 1 and 13 and the `047 publication is that said prior art does not teaches the exact amounts of magnesium chloride, pyridoxine (B-6), and folic acid. 

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)
However, for one skilled in the art, Applicants’ claims 1 and 13 would have be obvious over the `047 publication in view of the `810 patent.  The `810 patent teaches a method involving the administration of pharmaceutical composition comprising a magnetic dipole stabilized solution is  used for treating diseases including cancer (see Abstract, column 1, line 23).  The `047 publication and the `810 patent are in the field of applicant's endeavor of a pharmaceutical composition for treating diseases including cancer.  The difference of the amounts of magnesium chloride, pyridoxine (B-6), and folic acid in the `047 publication is further taught and/or suggested by the `810 patent.  The `810 patent teaches amounts for magnesium chloride such as 100-500mg (see for example column 10, lines 10-20). They teach folic acid can be present in amounts from 0.001 g [1 mg] to 10 g [10,000 mg] per dose, including 0.01 g [10 mg], about 0.1 g [100 mg], about 1 g [1000 mg] and about 5 g [5000 mg] per dose. Preferably the amount is from 0.1 g [100 mg] to about 1 g [1000 mg] per dose and more preferably about 0.2 g [200 mg] to about 0.5 g [500 mg] per dose (Column 23, lines 30-38). They teach amounts of pyridoxine such as 0.01-10g (10mg- 10,000mg), 0.1-1g (10-100mg), or more preferably 0.55-0.65g (550mg-650mg), (see Column 23, lines 3-7). Thus, all of the claimed amounts are within those ranges taught by the `810 patent.  The `810 patent explicitly teaches both 1,000mg for pyridoxine and 500mg for magnesium chloride, and although they do not explicitly teach an example with 20mg of folic acid they teach amounts such as 10mg as well as higher amounts such as 200 or 400mg, and it is well within the skill of the ordinary artisan to optimize the amounts of each elements from within the ranges taught by the prior art.  
In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)). "Only if the results of optimizing a variable are unexpectedly good can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quotations omitted).  Therefore, claims 1 and 13 would have been prima facie obvious over the `047 publication and the `810 patent considered as a whole.

	
Conclusions
Claims 1 and 13 are rejected.

                                                                                                                                                                            
	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for 

/YONG L CHU/Primary Examiner, Art Unit 1731